ENOCH, Chief Judge.
This is a nonadversary appellate review pursuant to C.A.R. 4(d)(3)-{4), as provided by Colo.Sess.Laws 1979, Ch. 157, § 18-1-409.5 at 670, of a sentence imposed on the defendant which is less than the presumptive range established in § 18-1-105(1), C.R. S.1973 (1978 Cum.Supp.) (as amended by Colo.Sess.Laws 1979, Ch. 157, § 18-1-105(l)(a) at 669). We affirm.
Defendant entered a guilty plea to the reduced charge of attempt to escape, which is a class 4 felony under § 18-8-208.1(1), C.R.S.1973 (1978 Cum.Supp.), and carries a presumptive penalty of two to four years, plus one year of parole. Section 18-1-105(1), C.R.S.1973 (1978 Cum.Supp.) (as amended in Colo.Sess.Laws 1979, Ch. 157, § 18-1-105(1)(a), at 669). The trial court, after considering evidence presented at the sentencing hearing and in the presentence report, § 18-1-105(6)-(7), C.R.S.1973 (1978 Cum.Supp.) (as amended in Colo.Sess.Laws 1979, Ch. 157, § 18-1-105(6)-(7) at 669-670), imposed a one-year sentence plus one year of parole, to run consecutively to the defendant’s previously imposed sentence.
The court found that defendant, while serving a sentence at the Buena Vista Correctional Facility on a separate felony conviction, walked away from custody during a vocational training trip to Littleton. The court found as mitigating circumstances that there was no use of weapons, force or threat of force, no violence or physical harm caused to anyone, and no prisoner or hostage was taken. It also found that defendant subsequently turned himself in, voluntarily, at the reformatory.
We have considered the record of the sentencing hearing and the presentence report, reviewed the propriety of the sentence, and have determined that the findings made by the sentencing court are in compliance with the statutes, are supported by the record, that they justify imposition of the sentence which is less than the presumptive range, and that they are consistent with the purposes set forth in Colo.Sess. Laws 1979, Ch. 157, § 18-1-102.5 at 668.
Sentence affirmed.
SMITH and KELLY, JJ., concur.